Exhibit 10.8

CONFIDENTIAL TREATMENT REQUESTED

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

LICENSE AGREEMENT BETWEEN INTUITIVE AND LUNA

This License Agreement Between Intuitive and Luna (“Agreement”) is dated and
made effective as of the Effective Date by and between Luna Innovations
Incorporated, a Delaware corporation, together with Luna Technologies, Inc., a
Delaware corporation (acting jointly and severally, individually and
collectively, “Luna”) and Intuitive Surgical, Inc., a Delaware corporation
(“Intuitive”). Individually, Luna and Intuitive are referred to individually as
a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Luna and Intuitive are parties to a Development and Supply Agreement,
dated June 11, 2007 (the “2007 Intuitive-Luna Agreement”), as it existed prior
to the Effective Date and as amended and restated by Luna and Intuitive as of
the Effective Date (“Intuitive-Luna Agreement”) pursuant to the Amendment to the
2007 Development and Supply Agreement (the “Amendment”) in connection with
entering into this Agreement.

WHEREAS, Intuitive acknowledges that Hansen Medical, Inc. (“Hansen”), and Luna
(as defined below) are parties to the case Hansen Medical Inc. v. Luna
Innovations Inc., no. 07-088551, in the Superior Court of the State of
California, County of Santa Clara (the “Litigation”);

WHEREAS, Intuitive was not a party to the Litigation, had no opportunity to
contest the factual or legal allegations made by either Luna or Hansen in the
Litigation, and reserves its rights to contest any of the allegations made by
either Luna or Hansen in the Litigation;

WHEREAS, without interfering with the ability of Hansen and Luna to establish
whatever arrangements Hansen and Luna may wish to establish for themselves
outside the Medical Robotics Field, the Parties are entering into this Agreement
to allow, among other things, Intuitive and Hansen to continue to work with Luna
to develop Fiber Optic Shape Sensing/Localization Technology within the Medical
Robotics field;

WHEREAS, Hansen and Luna are settling the Litigation in the context of the First
Amended Joint Plan of Reorganization of Luna Innovations Incorporated and Luna
Technologies, Inc. under Chapter 11 of the Bankruptcy Code (“Amended Plan”) in
Luna’s Chapter 11 Case No. 09-71811 (“Chapter 11 Case”) pending in the U.S.
Bankruptcy Court for the Western District of Virginia (“Bankruptcy Court”) and
approved by the Bankruptcy Court’s Order Confirming First Amended Joint Plan of
Reorganization of Luna Innovations Incorporated and Luna Technologies, Inc.
(“Confirmation Order”). This Agreement is one of the “Hansen Settlement
Documents” (as defined in the Amended Plan) referenced and incorporated in the
Amended Plan and Confirmation Order; and

WHEREAS, in connection with the settlement of the Litigation through the Amended
Plan, (i) Hansen and Luna are entering into that certain License Agreement
Between Hansen and Luna (the “Hansen-Luna License”) as of the Effective Date and
(ii) Intuitive and Luna are entering into this Agreement, under each of which
certain co-exclusive licenses are being granted by Luna to Hansen and Intuitive,
respectively, within the Medical Robotics Field with respect to certain Luna
intellectual property.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in view of the terms and conditions described below and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

AGREEMENT

1. DEFINITIONS

The following initially capitalized words and phrases (and derivative forms of
these capitalized words and phrases) shall have the stated meanings below. The
terms “include,” “includes,” “including” shall be deemed followed by the phrase
“without limitation” regardless of whether followed by that phrase:

1.1 “Affiliates” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under common control with a Party. For
purposes of this definition, “control” of an entity means the direct or indirect
ownership of securities representing fifty percent (50%) or more of the total
voting power entitled to vote in elections of such entity’s board of directors
or other governing authority, or equivalent interests conferring the power to
direct or cause the direction of the governance or policies of such entity.

1.2 “Created By Luna” means, with respect to Technology, patent rights or other
intellectual or industrial property rights, to the extent such Technology,
patent rights and other intellectual or industrial property rights were
developed, made, created, conceived, reduced to practice (in whole or in part)
by employees of Luna or its Affiliates or by other individuals or entities
obligated to assign rights therein to Luna or an Affiliate of Luna (in all such
cases whether solely or jointly with others).

1.3 “Development Agreement” shall mean the Development and Supply Agreement by
and between Luna and Hansen of even date herewith.

1.4 “Effective Date” means the Effective Date of the Amended Plan after entry of
the Confirmation Order by the Bankruptcy Court, which the Parties hereby confirm
to be January 12, 2010.

1.5 “Fiber Optic Shape Sensing/Localization Technology” or “FOSSL Technology”
means [****].

1.6 “Hansen Products” means any Product for which Hansen or its Affiliates has
received or is in the process of seeking regulatory approval to market from the
Food and Drug Administration (“FDA”) (or any FOSSL Technology-enabled component
or subsystem thereof) which has been, is or will be developed by or for Hansen
or its Affiliates, or manufactured by or for Hansen or its Affiliates, or sold
by or for Hansen or its Affiliates.

1.7 “Hansen-Luna Agreement” means those certain Terms and Conditions of Sale and
Service executed by Hansen on September 27, 2006 and Luna on September 28, 2006,
which Hansen-Luna Agreement is amended and restated in its entirety as of the
Effective Date by the applicable provisions of the Hansen-Luna License.

1.8 “Hansen-Luna Agreement IP” means all right, title and interest (including
patent rights, copyrights, trade secret rights, mask work rights, trademark
rights and all other intellectual property and industrial property rights of any
sort throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by Luna under the Hansen-Luna Agreement in connection with the projects to
develop products specified in the exhibits to the Hansen-Luna Agreement (but not
including any technology or intellectual property developed by Luna prior to or
otherwise independently of such projects, including without limitation all
technology and intellectual property identified on Exhibit 5 to the Hansen-Luna
Agreement). “Hansen-Luna Agreement IP” includes, but is not limited to, the
technologies described in Exhibit A.

1.9 “Hansen-Luna License” has the meaning given to such term in the recitals.

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

1.10 “Intuitive-Luna Agreement” has the meaning given to such term in the
recitals, and the associated term, “Amendment”, also has the meaning given to
such term in the recitals.

1.11 “Intuitive New Intellectual Property” shall have the meaning given thereto
in Section 9.2.2 (i) of the Intuitive-Luna Agreement.

1.12 “Intuitive Products” means any Product for which Intuitive or its
Affiliates has received or is in the process of seeking regulatory approval to
market from the Food and Drug Administration (or any FOSSL Technology-enabled
component or subsystem thereof) which has been, is or will be developed by or
for Intuitive or its Affiliates, or manufactured by or for Intuitive or its
Affiliates, or sold by or for Intuitive or its Affiliates.

1.13 “Licensed IP” means the Licensed Patents and the Licensed Technology.

1.14 “Licensed Patents” means any and all patents, inventors’ certificates and
patent applications throughout the world to the extent claiming, or which would
(absent a license) be infringed by the manufacture, use or sale of, any FOSSL
Technology, in each case which are owned, licensed (with a right to sublicense)
or otherwise controlled by Luna or its Affiliates as of the Effective Date or
thereafter (including without limitation those listed patent applications and
patents set forth in Exhibit B, and any patents or patent applications which
claim or disclose, or which would (absent a license) be infringed by the
manufacture, use or sale of, the subject matter in Exhibit C or any other FOSSL
Technology described in subsections (a) through (d) of Section 1.15 (Licensed
Technology) below), together with any renewal, division, continuation, continued
prosecution application or continuation-in-part of any of such patents,
certificates and applications, any and all patents or certificates of invention
issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations and
revalidations of or to any of the foregoing, and any foreign counterparts of any
of the foregoing, in each case to the extent claiming, or which would (absent a
license) be infringed by the manufacture, use or sale of, any FOSSL Technology.

1.15 “Licensed Technology” means any and all FOSSL Technology (together with all
intellectual and industrial property rights of any sort throughout the world
therein or thereunder) other than the Licensed Patents, in each case which are
owned, licensed (with a right to sublicense) or otherwise controlled by Luna or
its Affiliates as of the Effective Date or thereafter, including without
limitation (a) FOSSL Technology owned, licensed (with a right to sublicense) or
otherwise controlled by Luna prior to the Effective Date, (b) FOSSL Technology
Created By Luna in connection with the Intuitive-Luna Agreement (whether before,
on or after the Effective Date), (c) FOSSL Technology otherwise Created By Luna
prior to, and owned or controlled by Luna or its Affiliates as of, the Effective
Date; (d) FOSSL Technology Created By Luna, and owned or controlled by or
licensed to Luna or its Affiliates, under or in connection with Luna’s research
agreement with the Office of Naval Research dated March 6, 2008 (Fiber Optics
Shape Sensing for DADS Arrays, N00014-08-C-0156). “Licensed Technology”
includes, but is not limited to, any of the foregoing related to the
technologies described in Exhibit C.

1.16 “Medical Robotics Field” means [****].

1.17 “Product” means any device, instrument, diagnostic, therapeutic, product,
system, application or services.

1.18 “SDOF Medical Robotics” means [****].

1.19 “Subsidiaries” means, with respect to any entity, all other entities in
which such aforementioned entity has a controlling ownership interest (directly
or indirectly) of at least fifty-one percent (51%) of the issued and outstanding
equity interests of such other entities.

1.20 “Technology” means any technical information, know-how, processes,
procedures, methods, formulae, protocols, techniques, software, computer code
(including both object and source code),

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

documentation, works of authorship, data, designations, designs, devices,
prototypes, substances, components, inventions (whether or not patentable), mask
works, ideas, trade secrets and other information or materials, in tangible or
intangible form.

1.21 “2005 Hansen-Intuitive Cross License” means the September 2005 Cross
License Agreement entered into by Intuitive and Hansen.

2. LICENSE GRANTS

2.1 License Grants By Luna. Subject to the provisions in this Section 2.1 below,
Luna hereby grants to Intuitive and its Affiliates a co-exclusive, worldwide,
transferable (subject to Section 6.3 below), royalty-free, fully paid-up,
perpetual and irrevocable license under the Licensed IP to research, develop,
make, have made, use, have used, import, sell, have sold and otherwise
commercialize and exploit Products, in each case solely within the Medical
Robotics Field. The foregoing license shall be co-exclusive between Intuitive
and Hansen, which for purposes of such license means that each of Hansen (and
its Affiliates) and Intuitive (and its Affiliates) shall enjoy all the rights of
an exclusive licensee (but for the rights of the other), except that: (i) Hansen
shall have no right to, and shall not, license or sublicense any Licensed IP in
the Medical Robotics Field except that Hansen shall have the right to sublicense
(through one or multiple tiers) Licensed IP in the Medical Robotics Field solely
(A) in connection with the development, manufacture, use or sale of Hansen
Products, (B) with respect to SDOF Medical Robotics for which Hansen will have
the sole right to grant naked sublicenses to third parties (without any
restrictions or interference from either Intuitive or Luna)and Intuitive has no
right to grant such naked sublicenses, and/or (C) as otherwise mutually agreed
by Intuitive and Hansen and Luna, (ii) Intuitive shall have no right to, and
shall not, license or sublicense any Licensed IP in the Medical Robotics Field
except that Intuitive shall have the right to sublicense (through one or
multiple tiers) Licensed IP in the Medical Robotics Field solely in connection
with the development, manufacture, use or sale of Intuitive Products or as
otherwise mutually agreed by Hansen and Intuitive and Luna, and (iii) Luna shall
retain no rights to or under any Licensed IP within the Medical Robotics Field
except (x) solely to provide services to Hansen as authorized by Hansen and/or
services to Intuitive as authorized by Intuitive and (y) solely to perform
research and development activities pursuant to contracts with the United States
government in the Medical Robotics Field (and to grant licenses to the
applicable United States government agency as required in connection therewith)
but only with the prior written approval of both Hansen and Intuitive, which
approval may be given or withheld in the sole discretion of both Hansen and
Intuitive, and Luna shall provide to Hansen and Intuitive for their review a
copy of each such proposed United States government contract so that they can
each evaluate whether or not to approve such activities and/or license grants.
To the extent any Licensed IP or Product has any application or use in both the
Medical Robotics Field and any other field, this Section 2.1 shall not, and is
not intended to, prohibit, limit or restrict any such application or use
(including development, manufacture, use, offer for sale or sale) in such other
field(s), subject to the other provisions (including license grants) in the
other sections of this Agreement and in the Hansen-Luna License.

2.2 Certain Intellectual Property Matters

(a) Retention of License. Once any Technology, patent rights or other
intellectual property of Luna is included within the license granted by this
Agreement, such Technology and rights shall remain so included, and shall be and
remain subject to the license granted. For example, any Technology, patent
rights or other intellectual property of an Affiliate of Luna that is included
within the Licensed IP at any given time shall remain so included, and shall be
and remain subject to the license granted to Intuitive, even if and after such
Affiliate entity ceases at some point to meet the definition of an Affiliate of
Luna. As another example, and without limiting the foregoing (or Section 5.4),
any assignment of, foreclosure on, or similar action with respect to, any
Technology, patent rights or other intellectual property that is included within
the Licensed IP shall be subject to the license granted by this Agreement and
shall not result in the termination of or restriction on such licenses and such
licenses shall survive any such assignment, foreclosure or similar actions.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

(b) Intuitive-Luna Agreement Related Matters. The terms of the Intuitive-Luna
Agreement shall remain in full force and effect except as modified by the
Amendment or by this Agreement. It is intended by the Parties that the
Intuitive-Luna Agreement, as amended by the Amendment, be consistent with the
licenses granted in Section 2.1 of this Agreement, the corresponding license
granted by Luna to Hansen in Section 2.1 of the Hansen-Luna License and the
patent enforcement provision of Article 4 herein and Article 5 of the
Hansen-Luna License. Accordingly, the Parties agree that the Amendment shall
provide that, (i) any exclusive licenses within the Medical Robotics Field
granted by Luna to Intuitive under the Intuitive-Luna Agreement (including under
Sections 4.1 and 4.2 of the Intuitive-Luna Agreement) shall be modified to the
extent required to allow for the co-exclusive license granted by Luna under the
Licensed IP to Intuitive in this Agreement and to Hansen in the Hansen-Luna
License; (ii) the provisions of the Intuitive-Luna Agreement (including Sections
4.2 and 14.2.1 of the Intuitive-Luna Agreement) shall be modified to eliminate
any restrictions or prohibitions on Luna to develop and manufacture products for
Hansen and otherwise perform its obligations under the Development Agreement,
and (iii) any provisions regarding the enforcement of Licensed Patents within
the Intuitive-Luna Agreement (such as Section 9.7) shall be subject to and
governed by Article 4 of this Agreement and Article 5 of the Hansen- Luna
License with respect to such Licensed Patents. The foregoing matters are and
shall be incorporated into the Amended Plan (or, alternatively, into a motion to
assume the Amendment) and the Confirmation Order as well as into the Amendment.
The Parties agree that they may not amend, rescind or terminate the provisions
in the Amendment effectuating the foregoing clauses (i) – (iii) or otherwise
amend the Intuitive-Luna Agreement in a manner that amends, rescinds or
terminates the foregoing clauses (i) - (iii).

(c) Hansen-Luna Agreement IP. Luna hereby confirms that pursuant to the terms of
the Hansen-Luna Agreement (i) Hansen owns all right, title and interest in and
to the Hansen-Luna Agreement IP and all Hansen-Luna Agreement IP has been
assigned to Hansen pursuant to the Hansen-Luna Agreement as of the date when
such Hansen-Luna Agreement IP was first Created By Luna

(d) IP Created By Luna for Third Parties; No Conflicting Third Party Agreements.
To the extent any FOSSL Technology (and all patent rights and other intellectual
property rights therein) acquired or Created By Luna independently or otherwise
prior to the Effective Date (whether or not under agreements with parties other
than Hansen or Intuitive), and still owned by (or licensed to) Luna as of the
Effective Date, would not otherwise be fully licensable to Hansen and Intuitive
in accordance with the terms and conditions of Section 2.1 above, due to some
restriction, exclusive grant or other limitation in a third party agreement or
otherwise (or due to the lack of some consent or approval not given), such
restriction, exclusivity or limitation shall be removed, released and discharged
(and such consent or approval shall be deemed given) as of the Effective Date to
the maximum extent allowed under Chapter 11 of the Bankruptcy Code or other
applicable laws, so that such FOSSL Technology (and all patent rights and other
intellectual property rights therein) can be included within the Licensed IP and
fully licensed to Hansen and Intuitive in accordance with the terms and
conditions hereof. The foregoing is and shall be incorporated into the Amended
Plan and the Confirmation Order. The Parties acknowledge and agree to the
foregoing. Furthermore, this Agreement and any license or right granted to
Intuitive hereunder shall be senior in right and time compared to any lien
approved or created pursuant to the Amended Plan and the Confirmation Order, so
that no foreclosure under any such lien shall modify or terminate such licenses
or rights of Intuitive.

(e) Clarification Regarding Copyrights. With respect to Technology licensed by
Luna to Intuitive under this Agreement that includes software, works or
authorship or copyrighted materials, such licenses shall include the right to
copy, modify and make derivative works thereof (and the right to use any ideas,
concepts, algorithms and other information contained therein) within the Medical
Robotics

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

Field. The foregoing shall not be construed to require the delivery or provision
of any particular software (or source code), works of authorship or copyrighted
materials except to the extent specifically provided in the Intuitive-Luna
Agreement.

(f) Clarifications Regarding Rights Outside the Medical Robotics Field.
Section 9 of the Intuitive-Luna Agreement is hereby clarified to effect the
intent of the Parties. New Intellectual Property under the Intuitive-Luna
Agreement does not and never has included Background Intellectual Property (as
those terms are defined by the Intuitive-Luna Agreement). New Intellectual
Property under the Intuitive-Luna Agreement does not and never has included
licenses acquired or Technology created by a party prior to the Development
Program (as those terms are defined by the Intuitive-Luna Agreement).
Furthermore, Section 9 of the Intuitive-Luna Agreement is hereby clarified as
follows. The definition of New Intellectual Property in Section 9.2 of the
Intuitive-Luna Agreement does not and has never included an obligation for
Intuitive to disclose any invention disclosures, trade secrets and know how,
proprietary information, technical data, documentation, concepts, processes,
formulae, systems, equipment apparatuses, software, designs, drawings, plans,
specifications and the like in which Intuitive has rights or any similar,
corresponding or equivalent rights anywhere in the world. To the extent any such
information is or was disclosed by Intuitive, the information is subject to
Section 12 of the Intuitive-Luna Agreement.

(g) Clarification Regarding Non-Licensed Technology. For purposes of clarity,
the combination, incorporation or attachment of any Licensed IP as part of, or
to other Technology that is not Licensed IP shall not result in the portion of
the amalgamation that consists of the Technology that is not Licensed IP
becoming or being transformed into Licensed IP under this Agreement.

2.3 Third Party License Payments and Agreement Terms. Intuitive and Luna
acknowledge and restate the provisions of Section 4.4 of their 2007 Development
and Supply Agreement with regard to the payment of royalty or other payment
obligations to third parties with regard to Intuitive’s use of Intellectual
Property Rights granted to it by Luna. Section 4.4 recites in relevant part: “To
the extent Intellectual Property Rights [as defined by section 1.19] are
licensed to Intuitive under this Section 4 are Controlled by Luna not by
ownership but by licenses granted to Luna from third-party licensors
(“In-Licensed IP”), in the event that Luna incurs royalty or other payment
obligations to third-party licensors (“Third- Party Payment Obligations”) based
on Luna’s grant of such rights under this Section 4 or the use or exercise of
such licenses by Intuitive or its transferees not attributable to sales of Luna
Product to Intuitive, Intuitive shall pay all such amounts to Luna (the “Pass
Through Payment Obligations”). For purposes of clarity, any Third-Party Payment
Obligations incurred by Luna as a result of the sale of Luna Products to
Intuitive by Luna shall not be considered Pass Through Payment Obligations under
this Section 4.4. Intuitive shall report all of its activities (and those of its
transferees) under the licenses granted under this Section 4 at such times and
in such manner as is reasonably required to permit Luna to comply with its
reporting and payment obligations.” Luna expressly represents that nothing in
this provision shall require payments by Intuitive for licenses granted to Luna
by Hansen.

2.4 Reservation of Rights. Except for the rights and licenses expressly granted
to Intuitive under Section 2.1 of this Agreement and to Hansen under the
Hansen-Luna License, Luna retains all right, title and interest in and to the
Licensed IP and all of Luna’s other intellectual and industrial property rights.
Without limitation of the foregoing and subject at all times to the licenses
granted to Intuitive under this Agreement, the Parties confirm that Luna retains
its rights to use, make and sell (and license) any and all of its intellectual
and industrial property rights (i) within technologies, applications and fields
that do not involve FOSSL Technology (for example, nanotechnology, secure
computing, industrial coating, flame retardants, ultrasonic, and wireless
technologies and applications) and (ii) subject to the licenses granted under
Section 2.1 and licenses granted to Hansen under the Hansen-Luna License, within
technologies, applications and fields outside the Medical Robotics Field that do
involve FOSSL Technology, including, for example, industrial application, oil
exploration, infrastructure, civil, aeronautics, naval, automotive,
telecommunication and consumer products.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

2.5 No Disclosure Obligation. Notwithstanding any contrary provision in this
Agreement, Intuitive shall have no obligation to Luna or its assignees or
licensees under this Agreement to disclose or deliver any Intuitive confidential
or proprietary information, know-how, trade secrets, non-copyright or non-patent
intellectual or industrial property or proprietary rights that have not prior to
the Effective Date been provided to Luna on a non-confidential basis.
Notwithstanding any contrary provision in this Agreement, and except as
specifically provided in the Intuitive-Luna Agreement, Luna shall have no
obligation to Intuitive or its assignees or licensees under this Agreement to
disclose or deliver any Luna confidential or proprietary information, know-how,
trade secrets, non-copyright or non-patent intellectual or industrial property
or proprietary rights.

2.6 Clarification Regarding Rights to Technology. Notwithstanding any contrary
or conflicting provision or potential interpretation of any provision in this
Agreement regarding the ownership, rights in or to, or licensing of any Licensed
IP, this Agreement shall not be interpreted to convey from Intuitive to Luna
ownership of or convey from Intuitive to Luna rights in or to any Technology
for: [****].

2.7. Certain NASA Sublicense Terms. The following shall apply to any portion of
the Licensed IP that is licensed to Luna by the National Aeronautics and Space
Administration (NASA), an agency of the United States Government, under that
certain License Agreement No. DN-982 (the “NASA License”) by and between the
United States of America (NASA) and Luna Innovations Incorporated dated June 10,
2002, including the modification dated 1/23/06, and sublicensed under this
Agreement by Luna to Intuitive and its Affiliates (such sublicensed portion of
the Licensed IP being the “NASA IP”):

(a) The sublicense to the NASA IP granted by Luna to Intuitive and its
Affiliates under this Agreement shall be subject to and consistent with the
terms and conditions of the NASA License, including any rights retained by the
United States Government as provided for in Section 2.4 of the NASA License.

(b) Notwithstanding anything to the contrary in Section 2.1 of this Agreement,
the sublicense to the NASA IP granted by Luna to Intuitive and its Affiliates
under this Agreement will automatically terminate upon the revocation or
termination of the NASA License.

(c) Notwithstanding anything to the contrary in Section 2.1 of this Agreement,
the sublicense to the NASA IP granted by Luna to Intuitive and its Affiliates
under this Agreement is non-exclusive.

(d) The consent from NASA for the grant of the sublicense to the NASA IP from
Luna to Intuitive and its Affiliates under this Agreement does not extend to any
other third party referenced herein or to any subsequent sublicense grants by
Intuitive of the NASA IP hereunder (which further sublicensing is subject to the
consent of NASA in accordance with the NASA License); provided, however, that
NASA’s consent does include consent for Intuitive to grant sublicenses to the
NASA IP hereunder (through one or multiple tiers) solely in connection with the
development, manufacture, use or sale of Intuitive Products.

(e) As provided in Section 2.3, the sublicense of the NASA IP hereunder is
subject to the royalty payment obligations of Luna to NASA provided for in
Section 7.3 of the NASA License as well as the associated reporting requirements
set forth in the NASA License.

(f) Notwithstanding anything to the contrary herein, Sections 4.1 and 4.2 of
this Agreement do not apply to the NASA IP.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

(g) If Intuitive assigns this Agreement in accordance with Section 5.4 of this
Agreement, Luna shall provide NASA with notice thereof and copy of the
underlying assignment (it being understood that redactions may be made in
respect of any other assets being assigned thereby).

For the avoidance of doubt, this Agreement does not modify the NASA License, the
NASA License remains in full force and effect in its entirety, and the terms and
conditions of the NASA License are in no way modified or superseded by this
Agreement. Luna shall provide notice to Intuitive of any notices from NASA
claiming breach or termination of the NASA License and keep Intuitive reasonably
informed regarding the status of any such claims. Luna shall reasonably
cooperate with Intuitive regarding any requests by Intuitive to obtain NASA’s
consent for the grant of any sublicenses of the NASA IP by Intuitive under this
Agreement.

3. REPRESENTATIONS AND WARRANTIES; DISCLAIMERS; INDEMNIFICATION

3.1 By Luna. Luna hereby represents, warrants and covenants as follows:

(a) Luna is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware.

(b) The execution, delivery and performance of this Agreement by Luna (i) are
within its corporate power, (ii) have been duly authorized by all necessary
corporate action on Luna’s part, and (iii) do not and shall not contravene or
constitute a default under any law or regulation, any judgment, decree or order,
or any contract, agreement or other undertaking applicable to Luna or the
Licensed IP.

(c) Luna has the full right and authority to grant the rights and licenses
granted to Intuitive in Section 2.1 herein. Without limiting the foregoing, as
of the Effective Date, (i) Luna does not own, have a license to or otherwise
control (and did not at any time own, have a license to or otherwise control)
any FOSSL Technology (or any patent rights and other intellectual property
rights therein) that cannot be fully licensed to Intuitive under the terms and
conditions of this Agreement, and (ii) Luna has not granted any right, license,
or interest in, to or under the Licensed IP inconsistent with the rights and
licenses granted to Intuitive in this Agreement.

(d) Luna has the full right and authority to agree to the modifications and
clarifications to the Intuitive-Luna Agreement as provided by Sections 2.2(b),
2.2 (f) and 2.2(g) of this Agreement.

(e) To the best of Luna’s knowledge as of the Effective Date, except for the
Litigation and the Chapter 11 Case, there are no actions, suits, investigations,
claims or proceedings pending or threatened against Luna relating to the
Licensed IP and appropriate notices of the Amended Plan and Confirmation Order
have been served timely by Luna on any person or entity who might possibly have
any such claim.

(f) As of the Effective Date, Luna has obtained all consents from third parties
required to sublicense to Intuitive the rights licensed to Luna under the
agreements listed on Exhibit D hereto.

3.2 By Intuitive. Intuitive hereby represents, warrants and covenants as
follows:

(a) Intuitive is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware.

(b) The execution, delivery and performance of this Agreement by Intuitive
(i) are within its corporate powers, (ii) have been duly authorized by all
necessary corporate action on Intuitive’s part, and (iii) do not and shall not
contravene or constitute a default under any law or regulation, any judgment
decree or order, or any contract, agreement or other undertaking applicable to
Intuitive.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

(c) Intuitive has the full right and authority to grant the rights and licenses
granted (and/or confirmed) by Intuitive to Luna under this Agreement.

(d) Intuitive has the full right and authority to agree to the modifications and
clarifications to the Intuitive-Luna Agreement as provided by Sections 2.2(b),
2.2 (f) and 2.2(g) of this Agreement.

3.3 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, NEITHER
PARTY MAKES, AND EACH PARTY DISCLAIMS, ANY AND ALL REPRESENTATIONS AND
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER
OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND AS TO THE VALIDITY OF LICENSED PATENT
CLAIMS, WHETHER ISSUED OR PENDING. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS A REPRESENTATION MADE OR WARRANTY GIVEN BY EITHER PARTY THAT THE PRACTICE BY
THE OTHER PARTY OF THE RIGHTS GRANTED BY THIS AGREEMENT WILL NOT INFRINGE THE
PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

4. INTELLECTUAL PROPERTY

4.1 Prosecution and Maintenance of Licensed Patents. The Parties acknowledge and
restate Section 9.3 of the Intuitive-Luna Agreement regarding prosecution and
maintenance of Licensed Patents.

4.2 Enforcement of Licensed IP.

(a) In the Medical Robotics Field. Intuitive shall have the right (but not the
obligation) (along with Hansen) to institute enforcement actions against
infringement or misappropriation or alleged infringement of the Licensed IP
solely to the extent within the Medical Robotics Field, in each case at its own
expense. If Hansen institutes such enforcement, Hansen shall be the “Enforcing
Party” and Intuitive shall be the “Non-Enforcing Party”; if Intuitive institutes
such enforcement Intuitive shall be the “Enforcing Party” and Hansen shall be
the “Non-Enforcing Party.” The Enforcing Party shall notify Luna and the
Non-Enforcing Party in writing of its decision to institute such enforcement
action and shall keep them reasonably apprised of all developments in such
enforcement actions and consult with them regarding such enforcement activities,
but the Enforcing Party shall not be required to obtain any approvals or
consents to take such enforcement actions, subject to Section 4.2(c) below. Each
of Luna and the Non-Enforcing Party shall, at the Enforcing Party’s expense,
reasonably cooperate with the Enforcing Party and provide all reasonable
assistance in connection with any such enforcement action, including without
limitation agreeing to be named as a party to such action or having such action
brought in its name by the Enforcing Party (at the Enforcing Party’s expense,
including the cost of any fees and court costs) if and to the extent required
for the Enforcing Party to have the legal right to initiate such an enforcement
action, subject to Section 4.2(c) below, including without limitation as an
estate representative pursuant to 11 U.S.C. § 1123(b)(3) and otherwise pursuant
to the Amended Plan. The Enforcing Party shall retain all recoveries from such
enforcement actions, provided that non-monetary recoveries shall inure to the
benefit of both the Enforcing Party and the Non-Enforcing Party as an interested
party to the extent of its interest. No settlement, consent judgment or other
voluntary final disposition of the action that involves an admission of Luna’s
(or the Non-Enforcing Party’s) liability or wrongdoing, requires Luna (or the
Non-Enforcing Party) to take or refrain from taking any action or incur any
payment obligations or other liabilities or otherwise binds Luna (or the
Non-Enforcing Party) or that involves an admission of the invalidity or
unenforceability of the Licensed IP or any other of Luna’s (or the Non-Enforcing
Party’s) intellectual property or that could reasonably be likely to restrict
Luna (or the Non-Enforcing Party) from conducting its business, may be entered
into without the express written consent of Luna (and, if applicable, the
Non-Enforcing Party), which consent shall not be unreasonably withheld.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

(b) Under the Intuitive-Luna Agreement. Notwithstanding any of the foregoing to
the contrary, enforcement of any patents that are within Intuitive’s
Intellectual Property Rights under the Intuitive-Luna Agreement shall be
governed by Section 9.7 of the Intuitive-Luna Agreement except that for such
purpose the definition of “Field” in the Intuitive-Luna Agreement shall be
replaced with the above definition of Medical Robotics Field.

(c) Certain Indemnities. In the event a Party brings an enforcement action with
respect to the Licensed IP under this Section 4.2 (the “Indemnifying Party”),
such Indemnifying Party shall indemnify the other Party (the “Indemnitee”) for
any damages, awards, costs and out-of-pocket expenses imposed on or incurred by
the Indemnitee as a result of (and to the extent arising from the subject matter
of) such enforcement action (including such damages, awards, costs and expenses
resulting from such Indemnitee being named as a party to such action or
resulting from any court order for costs, fees, penalties, and other amounts
(including the posting of bonds, if any) that may be imposed against the
Indemnitee in such enforcement proceedings, to the extent such court order does
not arise from such Indemnitee’s own actions (unless such actions were directed
to be taken by the Indemnifying Party)). Notwithstanding any of the foregoing to
the contrary, such indemnification by the Indemnifying Party shall exclude any
damages, awards, costs or expenses to the extent based on claims (including
cross-claims or counterclaims) that are brought against the Indemnitee with
respect to subject matter outside of the infringement, misappropriation,
validity or enforceability of the Licensed IP asserted in the action (and
outside the actions or omissions of the Indemnifying Party in conducting such
enforcement action) or with respect to subject matter which concerns actions or
omissions of the Indemnitee that were not directed to be taken or omitted by the
Indemnifying Party, in each case, so long as the Indemnitee has the sole right
to control the actions based on such claims or subject matter.

5. MISCELLANEOUS

5.1 Entire Agreement. This Agreement, the Intuitive-Luna Agreement to the extent
not clarified or modified by this Agreement and the Amendment contain the entire
agreement and understanding of Intuitive and Luna with respect to the license
granted by Luna to Intuitive. For reference purposes, the Amendment shall
include the following: [****].

5.2 Amendment. This Agreement shall not be modified, amended or cancelled other
than in a writing signed by authorized representatives of Luna and Intuitive.

5.3 No Implied Waiver. Any waiver of any obligation under this Agreement must be
in writing. The failure of any Party to enforce at any time any provision of or
right under this Agreement shall not be construed to be a waiver of such
provision or right or any other provision, and shall not affect the right of
such Party to enforce such provision or right or any other provision. No waiver
of any breach hereof shall be construed to be a waiver of any other breach.

5.4 Assignment. This Agreement and the rights granted to Intuitive by Luna under
this Agreement, and subject to reciprocal obligations assumed by Hansen under
the Hansen-Luna License, may not be assigned by Intuitive without the prior
written consent of Luna and Hansen; provided, however, this Agreement (along
with the rights granted under this Agreement) may be assigned by a Party without
consent to an Affiliate or as part of (i) a merger, consolidation, internal
reorganization, or acquisition of the Party or (ii) a sale of all or
substantially all the assets of the Party. In the event that Luna is acquired by
a third party (such third party, hereinafter referred to as an “Acquiror”), then
the intellectual property of such Acquiror held or developed by such Acquiror
(whether prior to or after such acquisition) shall, notwithstanding anything
else in this Agreement to the contrary, be excluded from the Licensed IP, and
such Acquiror (and Affiliates of such Acquiror which are not Subsidiaries of
Luna itself) shall be excluded from the meaning of “Affiliate” solely for
purposes of the applicable components of the foregoing intellectual property
definitions, in all such cases if and only if: (a) Luna remains a Subsidiary of
the Acquiror; (b) substantially all intellectual property of Luna and
substantially all research and

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

development assets and operations of Luna, in each case relating to FOSSL
Technology, remain with Luna and are not transferred to the Acquiror or another
Affiliate of the Acquiror; and (c) the scientific and development activities
with respect to FOSSL Technology of Luna and the Acquiror (if any) are
maintained separate and distinct. For clarity, in the event that Luna is
acquired by an Acquiror and each of the criteria described in subclauses
(a) through (c) is not satisfied, then the intellectual property of such
Acquiror created, invented, generated or developed after the date of such
acquisition shall be included within Licensed IP (but not any intellectual
property of such Acquiror existing prior to or as of the date of such
acquisition). Subject to the foregoing, the respective obligations of the
Parties hereto shall bind, and the respective rights of the parties shall inure
to the benefit of, the Parties’ respective permitted assignees and successors.
For the avoidance of doubt, any sale or transfer of Licensed IP shall only be
made fully subject to the terms and conditions of this Agreement.

5.5 Governing Law; Jurisdiction; Venue.

(a) Choice of Law. This Agreement shall be governed by, and interpreted in
accordance with: (i) the Bankruptcy Code, and (ii) in the case of applicable
non-bankruptcy law, the laws of the State of Delaware, without regard to
conflicts of laws, or applicable federal law as to a particular subject where
federal law governs, such as for example, the Patent Act governing patents or
the Copyright Act governing copyrights.

(b) Bankruptcy Court Jurisdiction. Except as provided in subsection (c) and
subsection (d), any disputes arising under this Agreement, or related to the
meaning, effect and interpretation of the Amended Plan, the Confirmation Order
or this Agreement (which Agreement is a part of the Amended Plan and
Confirmation Order), shall be subject to the jurisdiction of the Bankruptcy
Court.

(c) Exceptions to Bankruptcy Court Jurisdiction. In the event: (i) the
Bankruptcy Court lacks or declines to exercise jurisdiction over a dispute
arising under this Agreement, for any reason; (ii) the reference of jurisdiction
to the Bankruptcy Court is withdrawn, for any reason; (iii) the dispute or
enforcement of this Agreement is related to any intellectual property rights of
Intuitive, Hansen or Luna, including without limitation any alleged infringement
or misappropriation or misuse thereof; or (iv) the dispute or enforcement arises
from or with respect to any provision of, or incorporated into, any of Sections
2.1, 2.2, 2.3, 2.4, 2.5, 4, or 5 of this Agreement or causes of action relating
thereto or arising therefrom, then the state or federal courts for or in New
Castle County, Delaware shall have exclusive jurisdiction over any disputes
arising under or related to this Agreement.

(d) Consent to Jurisdiction. Each Party hereby (i) consents and submits to the
venue and co-exclusive jurisdiction of the Bankruptcy Court and the courts of
New Castle County in the State of Delaware and the Federal courts of the United
States sitting in such part of the District of Delaware (without prejudice to
either the retained rights and jurisdiction of the Bankruptcy Court),
(ii) agrees that all claims may be heard and determined in such courts,
(iii) irrevocably waives (to the extent permitted by applicable law) any
objection that it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts, and any objection
on the ground that any such action or proceeding in any such court has been
brought in an inconvenient forum, and (iv) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.
Each of the Parties hereby consents to service of process by any party in any
suit, action or proceeding in accordance with such applicable law.

(e) Resolving Conflicts. If there is any question as to whether the proper
jurisdiction or venue for any dispute is in the Bankruptcy Court or in the
Delaware Court, the Bankruptcy Court may decide that issue.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

5.6 Severability. If for any reason a provision of this Agreement, or portion
thereof, is finally determined to be unenforceable under applicable law, that
provision, or portion thereof, shall nonetheless be enforced, as to
circumstances, persons, places and otherwise, to the maximum extent permissible
by applicable law so as to give effect to the intent of the parties, and the
remainder of this Agreement shall continue in full force and effect.

5.7 Nature of Rights in Bankruptcy. The Parties agree that the rights granted
hereunder are rights in “intellectual property” within the scope of Section 101
(or its successors) of the Bankruptcy Code of the United States. Intuitive, as a
licensee of Intellectual Property Rights under this Agreement, shall have and
may fully exercise all rights available to a licensee under the Bankruptcy Code
of the United States, including under Section 365(n) or its successors.

5.8 Headings. The headings and captions used in this Agreement are for
convenience only and shall not be considered in construing or interpreting this
Agreement.

5.9 Interpretation. This Agreement has been negotiated by all parties, and each
Party has been advised by competent legal counsel. This Agreement shall be
interpreted in accordance with its terms and without any construction in favor
of or against any Party.

5.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which collectively shall constitute one and the
same instrument.

5.11 Litigation Disclaimer. Because Intuitive was not a party to the Litigation,
Intuitive specifically reserves its right to contest and does not acknowledge
the validity of any of the factual allegations or legal claims made by Hansen in
the course of that proceeding. The foregoing sentence is not intended to limit,
condition or modify the express terms and conditions of this Agreement or the
2005 Hansen-Intuitive Cross License.

5.12 Notices. Except as may be otherwise provided herein, all notices, requests,
waivers, consents and approvals made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to another Party; (b) when sent by facsimile, with receipt
confirmation, to the number set forth below if sent between 8:00 a.m. and 5:00
p.m. recipient’s local time on a business day, or on the next business day if
sent by facsimile to the number set forth below if sent other than between 8:00
a.m. and 5:00 p.m. recipient’s local time on a business day; or (c) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the applicable Parties as set forth below with next
business day delivery guaranteed, provided that the sending Party receives a
confirmation of delivery from the delivery service provider. Each person making
a communication hereunder by facsimile shall attempt to promptly confirm by
telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity or delivery status of any such
communication. A Party may change or supplement the addresses given below, or
designate additional addresses, for purposes of this Section by giving the other
Parties written notice of the new address in the manner set forth above.

If to Luna Innovations Inc. or Luna Technologies, Inc.

One Riverside Circle, Suite 400

Roanoke, VA 24016

Attn:

Facsimile:

If to Intuitive Surgical, Inc.

1266 Kifer Road, Building 101

Sunnyvale, CA 94086-5304

Attn: General Counsel

Facsimile:

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

5.13 Luna Party. For purposes of this Agreement, Luna Innovations Inc. and Luna
Technologies, Inc. may be treated by Intuitive as one entity, such that, for
example, a notice or consent from Luna Innovations Inc. shall be deemed a valid
and effective notice or consent also from Luna Technologies, Inc. (and vice
versa). Luna Innovations Inc. and Luna Technologies, Inc. shall exercise their
rights jointly under this Agreement, and will not take conflicting positions
with respect to its obligations to Intuitive.

5.14 Further Assurances. Luna agrees to take or cause to be taken such further
actions, and to execute, deliver and file or cause to be executed, delivered and
filed such further documents and instruments, and to obtain such consents, as
may be reasonably required or requested by Intuitive (to the extent consistent
with this Agreement and at Intuitive’s expense) in order to effectuate fully the
purposes, terms and conditions of this Agreement. Without limiting the
foregoing, Luna shall take such steps reasonably requested by Intuitive to
perfect, and provide constructive notice of, the licenses and other rights
granted to Intuitive under this Agreement, including without limitation filings
in any governmental office where that is customary or appropriate in accordance
with applicable law.

[Signature Page Follows]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

LUNA INNOVATIONS INCORPORATED     INTUITIVE SURGICAL, INC. By:  

/s/ Kent A. Murphy

    By:  

/s/ Mark Meltzer

Name:  

Kent A. Murphy

    Name:  

Mark Meltzer

Title:  

CEO

    Title:  

SVP GC

LUNA TECHNOLOGIES, INC.     By:  

/s/ Scott A. Graeff

      Name:  

Scott A. Graeff

      Title:  

President

     

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

Certain Technology and Intellectual Property in Hansen Luna Agreement IP

[****]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B

Listed Patents and Patent Applications within Licensed Patents

[****]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT C

Certain Luna Technology within Licensed Technology

[****]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT D

Third Party Licenses

[****]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.